UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1574



In Re:   CECIL EDWARD JACKSON,

                Petitioner.




     On Petition for Writ of Mandamus.       (3:97-cv-00261-GCM)


Submitted:   September 16, 2008             Decided:   October 10, 2008


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Cecil Edward Jackson, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Cecil Edward Jackson petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his

“motion for relief from order granting dismissal without prejudice

pursuant to Fed. R. Civ. P. 59(e) and/or Rule 60,” filed in

November 2007.   He seeks an order from this court directing the

district court to act.   Although we find that mandamus relief is

not warranted because the delay is not unreasonable, we deny the

mandamus petition without prejudice to the filing of another

mandamus petition if the district court does not act expeditiously.

We grant leave to proceed in forma pauperis.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                    PETITION DENIED




                                2